Exhibit 10.7

Clearwater Paper Corporation

601 West Riverside Ave., Suite 1100

Spokane, WA 99201

December 27, 2010

Mr. David J. Morris

Cellu Tissue Holdings, Inc.

1855 Lockeway Dr., Suite 501

Alpharetta, GA 30004

Re: Separation Agreement

Dear David:

This letter constitutes the agreement (“Agreement”) between you and Clearwater
Paper Corporation, including any and all of its past and present affiliated
companies (including, but not limited to, Cellu Tissue Holdings, Inc.),
divisions, subdivisions, parent companies, successors, assigns, officers,
directors, employees and contractors (collectively referred to hereinafter as
“Clearwater Paper” or “Company”), with respect to your release and waiver of
claims against Clearwater Paper. This Agreement is entered into in connection
with your termination of employment with Cellu Tissue Holdings, Inc. (“Cellu
Tissue”) on December 27, 2010, in connection with the closing of the transaction
outlined in the Agreement and Plan of Merger by and among Clearwater Paper
Corporation, Sand Dollar Acquisition Corporation and Cellu Tissue, dated as of
September 15, 2010.

PLEASE READ THIS AGREEMENT CAREFULLY

Should you agree to the terms and conditions set forth herein, please sign this
Agreement and return it to me. You are afforded at least twenty-one (21) days
from the date of your receipt of this letter to consider this Agreement. This
should provide you with adequate time to review the terms and conditions of this
Agreement and to consult with an attorney, which you are hereby advised to do.
If you determine that you do not need the entire twenty-one (21) days to
consider the Agreement, you may sign this Agreement and return it to me before
the end of the 21-day period, but you should not sign and return this Agreement
earlier than December 27, 2010. Upon your execution of this Agreement, you will
have seven (7) days from the date of your signature to revoke the Agreement
(“Revocation Period”). The provisions of this Agreement will not take effect
until after the seven (7) day period has expired. Any revocation must be
received by me in writing no later than the close of business on the seventh
day. Thereafter, this Agreement is final and may not be revoked or modified.

 

1



--------------------------------------------------------------------------------

1. SEVERANCE BENEFITS AND OTHER CONSIDERATION. Under Section 5(e) of your
Employment Agreement with Cellu Tissue, dated August 6, 2007, and subsequently
amended on January 18, 2010, September 15, 2010 and November 18, 2010 (the
“Employment Agreement”), you are entitled to receive certain severance benefits
(the “Severance Benefits”) upon your termination of employment with Cellu Tissue
for Good Reason (as such term is defined in Section 5(e) of your Employment
Agreement). Clearwater Paper will treat your resignation as of December 27, 2010
as satisfying all of the requirements for a resignation for Good Reason under
your Employment Agreement.

As provided under Section 5(e) of your Employment Agreement, payment of the
Severance Benefits is conditioned on your execution and delivery of this
Agreement, such that the Agreement becomes irrevocable (as described above)
before the end of the sixty (60) day period which starts on the date of your
termination from employment. This means that you will need to sign and deliver
this Agreement no later than February 17, 2011, and not revoke this Agreement
during the Revocation Period, in order to receive the Severance Benefits.

You understand that your failure to execute and deliver this Agreement to me by
February 17, 2011, or your revocation of this Agreement during the Revocation
Period, will completely release and discharge Clearwater Paper from any and all
obligations to provide the Severance Benefits.

2. ADEQUATE CONSIDERATION. You agree that the Severance Benefits are adequate
and valid consideration for your promises and the releases contained in this
Agreement, and that no further payments or benefits are due you except those
otherwise provided for under the Employment Agreement.

3. RELEASE AND WAIVER. In consideration of the Severance Benefits, you agree,
except as may be necessary to enforce the provisions of the Employment
Agreement, not to make any claims of any kind against Clearwater Paper, before
any agency, court of other forum and to release Clearwater Paper, from any
claim, known or unknown, arising in any way from any actions taken by Clearwater
Paper up to the date of the signing of this Agreement including, without
limitation, any claim for wrongful discharge, breach of contract or other common
law claims, or any claims arising under the Age Discrimination in Employment Act
of 1967, as amended by the Older Workers Benefit Protection Act of 1990, the
Occupational Safety and Health Act of 1970, the Americans with Disabilities Act
of 1990, the Family and Medical Leave Act of 1993, Title VII of the Civil Rights
Act of 1964, as amended, the Workers Adjustment and Retraining Notification Act
of 1988, the Connecticut Fair Employment Practices Act, or any other federal,
state, or local statute or regulation dealing with discrimination on any bases,
including sex, race, national origin, marital status, religion, disability,
sexual orientation, or age, and any claims for attorney’s fees, expenses or
costs. This paragraph does not restrict your right to file a charge of
discrimination with the EEOC or to assist the EEOC in any investigation,
however, by executing this Agreement, you waive any right that you may have to
receive of any monetary award resulting from any action

 

2



--------------------------------------------------------------------------------

brought against Clearwater Paper by the EEOC or any other agency, person or
entity and you expressly waive any right to bring a lawsuit or other action in
your name.

THIS MEANS THAT, BY SIGNING THIS AGREEMENT, YOU WAIVE ANY AND ALL RIGHTS YOU MAY
HAVE TO BRING A LAWSUIT OR MAKE ANY CLAIM OF ANY KIND WHATSOEVER AGAINST
CLEARWATER PAPER, OR ITS PAST AND PRESENT, AFFILIATES, DIVISIONS, SUBDIVISIONS,
TRUSTEES, OFFICIALS, OFFICERS, DIRECTORS, AGENTS, CONTRACTORS, ATTORNEYS OR
EMPLOYEES, PERSONALLY OR IN THEIR OFFICIAL CAPACITY, BASED ON ANY ACTION, EVENT
OR CONDUCT OCCURRING PRIOR TO THE DATE OF YOUR SIGNING OF THIS AGREEMENT.

Further, this Agreement shall inure to the benefit of and be binding upon you,
your heirs, administrators, representatives, executors, successors and assigns,
and shall inure to the benefit of and be binding upon Clearwater Paper, it
successors and assigns.

4. CONFIDENTIALITY; INTELLECTUAL PROPERTY; RESTRICTED ACTIVITIES. In
consideration of the Severance Benefits, you also agree that the terms,
provisions and restrictions set forth in Sections 7, 8, 9 and 10 of the
Employment Agreement survive the termination of the Employment Agreement, and
are incorporated into this Agreement as though fully set forth herein and remain
fully enforceable by the Company.

5. NO MODIFICATION WITHOUT WRITING. The terms of this Agreement cannot be
changed or modified in any respect except in writing signed by you and
Clearwater Paper.

6. FULL AND ENTIRE AGREEMENT. This Agreement and the Employment Agreement
represent the full and entire agreement between you and Clearwater Paper
regarding the subject matter hereof, and supersede all prior understandings,
agreements and obligations between you and Clearwater Paper. In the event that
any provision of this Agreement is held to be void or unenforceable by a court
of competent jurisdiction, the remaining provisions of the Agreement shall
nevertheless be binding upon the parties with the same effect as though the void
or unenforceable part had been severed and deleted.

7. SURRENDER OF MATERIALS. You acknowledge that you have returned all Clearwater
Paper related reports, files, memoranda, notes, records, and other documents
(whether stored electronically or otherwise) as well as door and file keys, and
any other property that you received or prepared or helped to prepare in
connection with your employment. You also agree that your expense account and
use of Company credit and telephone cards will cease immediately and you will
promptly return such cards or other similar Company property in your possession
and submit your final expense account, including an accounting for any advances.
You further acknowledge that you have not and will not retain any copies or
excerpts of the materials described above, and

 

3



--------------------------------------------------------------------------------

that you will not attempt to retrieve or recreate any of the materials described
above after the termination of your employment.

8. RELATIONSHIP WITH CLEARWATER PAPER. You acknowledge that you have no right to
rehire into any job with Clearwater Paper at any time in the future. You also
agree that this Agreement is sufficient reason for Clearwater Paper to reject
any application you might make for future employment.

9. FURTHER ACKNOWLEDGMENT. You acknowledge that you have read this Agreement
carefully, and fully understand its terms. You have been advised to seek counsel
and have had an opportunity to do so and you are executing this Agreement
knowingly and voluntarily. You fully understand that by signing this Agreement,
you waive all claims of any kind whatsoever against Clearwater Paper, whether
known or unknown, asserted or unasserted, suspected or unsuspected, including
all claims for attorneys’ fees, and expenses based upon any actions taken by
Clearwater Paper up to the date of the signing of this Agreement.

Remainder of Page Left Intentionally Blank

 

4



--------------------------------------------------------------------------------

If you agree with the terms and conditions as set forth herein, you must sign
this Agreement in the space provided below and return the original to me. This
Agreement may be executed in two or more counterparts, each of which shall be an
original and all of which together shall constitute one and the same instrument.

 

Sincerely, /s/ Thomas H. Carter Thomas H. Carter Vice President, Human Resources

Voluntarily accepted and agreed to on this, the      of             , 20    .

 

 

David J. Morris

 

5